Citation Nr: 0709244	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to an increased rating for the veteran's 
service-connected 
post-traumatic stress disorder (PTSD), for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and a friend


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 through 
October 1971.  He died in November 2001, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  While the January 2005 Statement of the 
Case lists the cause of death issue as a new and material 
evidence claim, it has been recharacterized as "service 
connection for the veteran's cause of death," because the 
appellant submitted a timely notice of disagreement to the 
original January 2002 denial of the benefit.  As such, this 
is not a new and material evidence claim, and has been 
recharacterized on the case caption, above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Notice Requirement
Under 38 C.F.R. § 3.159(b) (2006), VA has a duty to notify 
the appellant of any information and medical or lay evidence 
that is necessary to substantiate her claims.  § 3.159(b) 
also requires notice of the evidence that the appellant is 
expected to provide and the evidence that VA will attempt to 
obtain on her behalf; and it requires the RO to request that 
the appellant provide VA with all evidence in her possession 
pertinent to her claims.  There is no evidence in the claims 
folder showing that any such notice has been provided for 
either the appellant's claim for service connection for the 
cause of the veteran's death, or for her claim for accrued 
benefits.  As such, a remand is required.

Service Connection for the Veteran's Cause of Death
The appellant is seeking Dependency and Indemnity 
Compensation (DIC) via a claim for service connection for the 
cause of the veteran's death.  The veteran died in a November 
2001 automobile accident.  The appellant contends that the 
automobile accident was a suicide that was directly linked to 
his service-connected post-traumatic stress disorder (PTSD).

In a July 2006 written statement, the appellant refers to the 
veteran's treatment at "the VA or Ft. Supply or Griffin 
Memorial."  At her October 2006 hearing, the appellant 
recalled treatment at the VA Medical Center in Oklahoma City, 
at the Norman Hospital, at VA facilities in Denver and 
Portland, as well as at the Lawton Indian Hospital.  In 
December 2006, the appellant submitted a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for records at the "Lawton 
Indian Hospital" and the "Federal Record Archive Center 
NARS."  Under 38 C.F.R. § 3.159(c), VA has a duty to assist 
the appellant to obtain records both in the custody of a 
Federal department or agency, such as VA medical records, and 
not in the custody of a Federal department or agency, such as 
private treatment records.  To date, the claims folder 
contains records from VA treatment facilities from 1987 
through 1989, and from June through December 1993.  Private 
records in the claims folder include 1987 records from 
Central State Hospital.  As such, a remand is required so 
that VA can abide by its 38 C.F.R. § 3.159 duties and assist 
the appellant in obtaining all relevant treatment records 
including those from all pertinent VA facilities, as well as 
Norman Hospital and the Lawton Indian Hospital.

VA, under 38 C.F.R. § 3.159(c)(1), should also assist the 
appellant in obtaining a complete copy of the accident report 
surrounding the veteran's November 2001 fatal accident.  The 
claims folder contains two photocopies of an "Official 
Oklahoma Collision Report," which were provided to VA by the 
appellant.  The report shows that the veteran died in the 
accident, but also that there were two passengers in the 
vehicle at the time of the accident. Glenda J. Bilyeu and 
Gary Nimsey were noted to have been passengers that were 
injured, but the extent of their injuries is not reported.  
Because the facts surrounding the veteran's accident must be 
reviewed as a whole prior to a legal determination as to 
whether the accident was a suicide, it is imperative to have 
a complete copy of the accident report, including any an all 
statements made to the police by the two passengers in the 
vehicle with the veteran.  Such statements could shed light 
on the veteran's state of mind at or just before the 
accident.  As such, the RO should secure authorization and 
obtain a complete accident report including any investigation 
report and all statements surrounding the accident.

Once the record is complete, the question that must 
ultimately be answered is whether the veteran's death was 
linked to his service-connected PTSD.  While the appellant 
contends that the November 2001 accident was a suicide, the 
accident report shows that the veteran was driving under the 
influence of alcohol, which was a contributing factor to the 
accident.  The medical evidence shows the veteran's alcohol 
dependency since at least 1987.  See August 1987 VA 
examination report.  The question becomes whether the 
veteran's alcohol dependency was a manifestation of his 
service-connected PTSD, or if it was a separate disability.  
This is a medical question that the Board is not competent to 
answer.  "BVA panels must consider only independent medical 
evidence to support their findings rather than provide their 
own medical judgment." Colvin v. Derwinski, 1 Vet. App. 171, 
172 (1991).  As such, a remand is required so that a 
competent VA examiner can review the claims folder and 
determine whether the veteran's alcoholism was a 
manifestation of his service connected psychiatric disorder, 
or whether it was a separate disability.

Increased Rating for PTSD for Accrued Benefits Purposes
In May 2001, the veteran filed a claim for an increased 
rating for his service-connected PTSD.  He died in November 
2001, before that claim was decided.  The appellant filed her 
claim for accrued benefits in August 2002.  This satisfied 
the requirement of 38 U.S.C.A. § 5121(c) that an application 
for accrued benefits must be filed within one year after the 
date of the veteran's death.  In September 2002, the 
appellant was notified of the denial of her accrued benefits 
claim.  She filed a timely notice of disagreement in October 
2002.  To date, the appellant has not received a Statement of 
the Case on the issue of entitlement to an increased rating 
for PTSD for accrued benefits purposes.

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2005).

Because the RO has not granted an increased rating for PTSD 
and the appellant has not withdrawn her appeal, an SOC must 
be issued.  See Manlincon v. West,  
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the appellant under 38 C.F.R. 
§ 3.159(b) with regard to both of her open 
claims.

2. Ensure that VA has met its duty to 
assist the appellant under 38 C.F.R. 
§ 3.159(c) by obtaining all relevant 
treatment records from all VA facilities 
at which the veteran treated during his 
life, including the facilities in Denver, 
Portland, and Oklahoma City, as mentioned 
by the appellant;  and obtaining all 
relevant private treatment records from 
the Lawton Indian Hospital and the Norman 
Hospital.  A 21-4142 is already of record 
for Lawton, but must be obtained for 
Norman.  Associate all non-duplicative 
records obtained with the claims folder.

3. Secure a fully executed authorization 
and obtain a complete copy of any accident 
report surrounding the fatal November 2001 
accident that killed the veteran, 
including a copy of any investigation 
report and all statements surrounding the 
accident, especially those of the other 
occupants of the vehicle, Glenda J. Bilyeu 
and Gary Nimsey.  Associate all records 
obtained with the claims folder.

4. Obtain a medical opinion from a VA 
psychiatrist or other qualified physician 
as to whether the veteran's alcohol 
dependency was a manifestation of his 
service-connected PTSD, or whether it was 
a separate disability. The entire claims 
file must be made available to the 
examiner for review.  The examiner is 
requested to indicate that a review of the 
claims file was made and that the witness 
statements were also considered.  A 
complete rationale for all opinions 
expressed must be provided in the claims 
file.

5. Furnish a statement of the case (SOC) 
addressing the issue of entitlement to an 
increased rating for PTSD for accrued 
benefits purposes to the appellant and her 
representative and give them the 
opportunity to respond.  The SOC should 
set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.

6. Readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death. If the benefits sought on 
appeal remain denied, the appellant and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


